Title: To Thomas Jefferson from Henry Dean, 2 December 1808
From: Dean, Henry
To: Jefferson, Thomas


                  
                     Respected Friend
                         Thomas Jefferson
                     
                     New York 12 mo. 2. 1808
                  
                  I hope I shall not be accused of presumption in attempting to address thee.
                  The inclosed Prospectus exhibits Proposals for the publication of a second Edition of my work—as the Patronage of so disstinguished a friend to the liberal Arts will be no less flattering than acceptable I take the liberty to solicit thy Name to head a respectable List of near twelve hundred Subscribers—
                  The work is in the Press and will be published in a few days I shall take it as a particular favor if thou will reply to this by return of Post that I may have the satisfaction of a timely insertion—
                  With sentiments of respect & Esteem I remain thy sincere friend
                  
                     Hy Dean
                     
                  
               